                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


 PATRICE JORDON ROBINSON,
 GREATER MEMPHIS DEMOCRATIC CLUB,
 LATANYA BARBER THOMAS, and
 JOHNSON SAULSBERRY, III,
                                                        Docket No. 19-cv-02653-JTF-tmp
   Plaintiffs,

 vs.

 SHELBY COUNTY ELECTION COMMISSION,                           [FORMERLY Shelby County
 LINDA PHILLIPS in her official capacity as                   Chancery Court, Part III—Case
 Administrator of the Shelby County Election                  No. CH-19-1365-3]
 Commission, STEVE STAMSON, ANTHONY
 TATE, MATT PRICE, BENNIE SMITH, and
 BRENT TAYLOR, in their Official Capacities as
 Members of the Board of Commissioners of the
 Shelby County Election Commission,

  Defendants.



       DEFENDANTS’ SUPPLEMENTAL RESPONSE IN OPPOSITION TO
   PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION OR TEMPORARY
                        RESTRAINING ORDER


       COMES NOW, the Shelby County Election Commission, Linda Phillips in her official

capacity as Administrator of the Shelby County Election Commission, Steve Stamson, Anthony

Tate, Matt Price, Bennie Smith, and Brent Taylor, in their Official Capacities as Members of the

Board of Commissioners of the Shelby County Election Commission, (“Defendants” or “SCEC”),

supplements their response in opposition to Plaintiffs’ Motion for Preliminary Injunction as

follows:




                                               1
        As stated in open court during the preliminary injunction hearing on September 30, 2019,

Plaintiffs failed to serve or give notice to the State of Tennessee or the Coordinator of Elections of

these proceedings. Therefore, in accordance with Fed. R. Civ. P. Rule 65(a)(1), which states that

“[t]he court may issue a preliminary injunction only on notice to the adverse party,” granting a

preliminary injunction in this matter would be improper.

        Furthermore, Fed. R. Civ. P. 65(b)(1)(B) states that the court may issue a temporary

restraining order without written or oral notice to the adverse party or its attorney only if “the

movant’s attorney certifies in writing any efforts made to give notice and the reasons why it should

not be required.” Plaintiff’s attorney has failed to certify in writing any efforts to give notice to the

State of Tennessee, the Coordinator of Elections, or their attorneys, or the reasons why it such

notice should not be required. Therefore, granting a temporary restraining order would likewise be

improper.

        Plaintiffs cannot be granted any injunctive relief due to failure to comply with the

requirements of Fed. R. Civ. P. 65.

        WHEREFORE, Defendants respectfully move the Court for entry of an order Denying

Plaintiff’s Motion for Preliminary Injunction and dismissing Plaintiff’s case.

                                                Respectfully submitted,

                                                HARRIS SHELTON HANOVER WALSH, PLLC

                                                By: /s/ Pablo A. Varela
                                                John L. Ryder #08258
                                                Pablo A. Varela #29436
                                                40 S. Main Street, Suite 2210
                                                Memphis, Tennessee 38103
                                                Tel: (901) 525-1455
                                                Fax: (901) 526-4084
                                                jryder@harrisshelton.com

                                                Attorneys for Defendants

                                                   2
                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been sent to:

        Linda Nettles Harris #12981
        1331 Union Avenue, Suite 1033
        Memphis, Tennessee 38104
        Tel: (901) 522-2747
        Fax: (901) 522-2749
        lharris@nettlesharrislaw.com
        Attorney for Plaintiffs

via email and U.S. Mail, postage prepaid, on this the 1st day of October 2019.

                                              /s/ Pablo A. Varela
                                              Pablo A. Varela




                                                 3
